                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 31, 2019
                     IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JERRY LENEZ BANGMON,                          §
TDCJ # 01568309,                              §
                                              §
        Plaintiff,                            §
                                              §
VS.                                           §     CIVIL ACTION NO. 3:18-0019
                                              §
CAPT. HENRY LANCE,                            §
                                              §
       Defendant.                             §

                      MEMORANDUM OPINION AND ORDER

        Plaintiff Jerry Lenez Bangmon, an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”), proceeds pro se and in forma

pauperis.     Plaintiff filed a civil-rights complaint (Dkt. 1) under 42 U.S.C. § 1983

alleging that Defendant Lance used excessive force against him. The Office of the

Attorney General has filed a Martinez report (Dkt. 24) with relevant TDCJ records.

Plaintiff has filed two declarations (Dkt. 25, Dkt. 26) in response to the Martinez report.

        The Court is required to scrutinize every complaint filed by a plaintiff proceeding

in forma pauperis and must dismiss the case at any time, in whole or in part, if it

determines that the action is frivolous, malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B). Having reviewed the pleadings, the Martinez report,

Plaintiff’s filings, the applicable law, and all matters of record, the Court concludes that

Plaintiff’s claims must be DISMISSED for the reasons that follow.


1/13
       The Attorney General’s motion to seal the Martinez report and its exhibits (Dkt.

23) will be granted because the filings contain Plaintiff’s confidential medical

information. Plaintiff’s renewed motion for appointment of counsel (Dkt. 27), motion

requesting admissions (Dkt. 37), and motion to withdraw a proposed order (Dkt. 38) will

be denied as moot. His motion for production of photographic evidence, video evidence,

and medical records (Dkt. 28) will be denied in part as moot based on the Martinez

report exhibits and otherwise denied. His motions for discovery-related sanctions (Dkt.

29, Dkt. 30, Dkt. 32) will be denied. His recent requests for emergency relief against

officials at the Stiles Unit (Dkt. 31) will be denied.

I.     BACKGROUND

       Plaintiff alleges that, on October 10, 2016, Defendant Lance used excessive force

against him in the Darrington Unit’s dining hall. He alleges that Lance, whom he

identifies as the unit’s “kitchen captain,” acted “maliciously and sadistically” by “hitting

the Plaintiff and knocking the his [sic] tray of food out of his hand causing the Plaintiff’s

hand to bang against the steel hand rail” (Dkt. 1, at 5; see id. at 10).1 Plaintiff states that

he is handicapped and was using a walking cane at the time of the incident (id. at 5, 10).

In a separate memorandum, he recounts the incident as follows:

       Plaintiff was inside the Darrington Unit inmate dining room standing in line
       waiting to be served lunch[.] [T]he main course on the menu was pork
       chops. As Plaintiff [was] about to be served Plaintiff requested a pork[-]free
       meal . . . [A]n inmate kitchen worker . . . had put the pork chop and rice on
       [his] tray . . . Plaintiff had tried to give the tray with [the] pork chop on it


1
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination of docket entries on the Court’s electronic case filing (“ECF”) system.

2/13
       back to [the] kitchen sergeant and Ms. Ashlaq . . . . Ms. Ashlaq started to
       make a scene[.] She then told me that she was not going to . . . afford me a
       pork[-]free meal, because I had touched the tray . . . [The] kitchen worker
       . . . had informed Ms. Ashlaq that he had made the mistake of putting the
       pork chop on my food tray and that I did in fact request a pork[-]free meal
       . . . Ashlaq . . . summoned for kitchen captain Mr. Henry Lance. She then
       said something to him that instigated and agitated him, he then told me not
       to move and as I stood there he unlocked the door and came from behind
       the food serving line and deliberately up close in my personal space
       towering over me due to him being approx. 6 ft 4 in 280 lbs. and me being
       5 ft 8 in and 160 lbs. Mr. Lance had begun to swing on me at which time I
       kept trying to avoid him by turning away from him[.] [H]e constantly kept
       coming after me[.] He then made physical body contact with me by using
       unnecessary excessive force on me by knocking my tray of food out of my
       hand causing food to fly everywhere, he caused my hand to hit the steel
       hand rail causing pain to my backside of my right hand.

(Dkt. 4, at 2) (emphasis added). Bangmon also alleges that Lance taunted him with

profanity as he escorted Bangmon out of the dining hall (id.).

       Bangmon claims that Lance acted “without need or provocation” (Dkt. 1, at 5).

He alleges that the force was “applied out of bad faith to cause Plaintiff harm” and “was

not applied in a good faith effort to maintain or restore discipline” (id. at 10). He

supplies unsworn declarations from several other inmates who witnessed the incident and

state that Lance knocked the food tray from Bangmon’s hand and caused his hand to

strike the steel rail (Dkt. 4, at 18-20, 27).

       Bangmon states that he received first aid for his right hand (Dkt. 1, at 5; Dkt. 4, at

2). He attaches medical records from October 10, 2016, reflecting his complaints of pain,

stiffness, and swelling (Dkt. 1, at 26-27; see Dkt. 24-2). The nurse’s notes are generally

consistent with Bangmon’s allegations in this lawsuit, recounting his report that “while in

line to get his lunch tray the tray was pulled away causing him to hit his right hand on the


3/13
guard rail causing injury to right hand” (Dkt. 1, at 26). The records reflect “slight

swelling and pain with movement” in his right hand (id.). Bangmon states that he was

treated with an ice pack and “about 15” ibuprofen tablets (Dkt. 4, at 3; see Dkt. 1, at 26-

27, 29-30). He supplies a radiology report from October 11, 2016, finding “no acute

fracture or dislocation” (id. at 25). Many of these same records are attached to the

Attorney General’s Martinez report. See Dkt. 24-2, at 4-10.

       Plaintiff reported the incident to the Office of the Inspector General (“OIG”) and

filed an administrative grievance. See Dkt. 4, at 10 (in step-one grievance filed on

October 11, 2016, Plaintiff alleges that Lance “maliciously and sadistically assau[l]ted

me out of ill will, spite, or grudge by swinging on me attempting to snatch my food tray

out of my right hand”). When his grievance was denied, he filed a step-two grievance.

At both stages, TDCJ officials determined that the evidence was insufficient to open an

OIG investigation or to substantiate Bangmon’s allegations (Dkt. 4, at 10-17; see Dkt. 24-

1).

       Bangmon complains that the Martinez report contains no photographs of his

injured hand and that “corrupt” TDCJ officials have covered up their use of force by

failing to produce video evidence (Dkt. 25, at 1).2       He also claims that his medical

records were “altered” because the “‘chief complaint’ does not state what actually

happened” (Dkt. 26, at 1). Specifically, he insists that, rather than stating that his tray

was “pulled away” causing him to hit his right hand on the guard rail, the nurse’s notes

should have stated that the tray was “smacked out of [his] hand causing [his] hand to hit
2
       The Attorney General has furnished TDCJ’s records retention schedule (Dkt. 24-3).

4/13
the guard rail” (id.) (emphasis added).       He alleges that Lance “attacked [him] for

requesting a pork[-]free meal” (Dkt. 25, at 1).

II.    THE PLRA AND PRO SE PLEADINGS

       Because the plaintiff is an inmate bringing suit about prison conditions, the Court

is required by the Prison Litigation Reform Act (“PLRA”) to scrutinize the claims and

dismiss the complaint at any time, in whole or in part, if it determines that the complaint

is frivolous, malicious, or fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.                  28 U.S.C.

§ 1915A(b); 28 U.S.C. § 1915(e)(2)(B); see 42 U.S.C. § 1997e(c)(1).

       In reviewing the pleadings and litigation history, the Court is mindful of the fact

that Plaintiff proceeds pro se. Complaints filed by pro se litigants are entitled to a liberal

construction and, “however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal quotation marks and citation omitted). Even under this lenient standard a pro se

plaintiff must allege more than “‘labels and conclusions’ or a ‘formulaic recitation of the

elements of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. (citation omitted). Regardless of how well-pleaded the factual allegations may be,

they must demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d 1059,

1061 (5th Cir. 1997).

5/13
       A claim is frivolous if it lacks any arguable basis in law or fact. Samford v.

Dretke, 562 F.3d 674, 678 (5th Cir. 2009). It lacks an arguable basis in law “if it is based

on an indisputably meritless legal theory.” Rogers v. Boatright, 709 F.3d 403, 407 (5th

Cir. 2013) (internal quotation marks and citation omitted). It lacks an arguable basis in

fact “if, after providing the plaintiff the opportunity to present additional facts when

necessary, the facts alleged are clearly baseless.” Id. (internal quotation marks and

citation omitted).

       A dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim is

governed by the same standard under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. See Rogers, 709 F.3d at 407. When considering whether the plaintiff has

adequately stated a claim upon which relief can be granted, the court examines whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Id. Under this standard, the Court “construes the

complaint liberally in favor of the plaintiff,” “takes all facts pleaded in the complaint as

true,” and considers whether “with every doubt resolved on [the plaintiff’s] behalf, the

complaint states any valid claim for relief.” Harrington v. State Farm Fire & Cas. Co.,

563 F.3d 141, 147 (5th Cir. 2009) (internal citations and quotation marks omitted). The

court’s review is limited to “the complaint, any documents attached to the complaint, and

any documents attached to the motion to dismiss that are central to the claim and

referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594

F.3d 383, 387 (5th Cir. 2010). See Walch v. Adjutant General’s Dep’t of Tex., 533 F.3d

289, 294 (5th Cir. 2008) (on a Rule 12(b)(6) motion, documents attached to the briefing

6/13
may be considered by the Court if the documents are sufficiently referenced in the

complaint and no party questions their authenticity (citing 5B Charles Alan Wright &

Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 1357 (3d ed. 2004))).

III.   ANALYSIS

       A.     Eighth Amendment Claim

       Bangmon alleges that Lance used excessive force against him when Lance

knocked a food tray out of Bangmon’s hand. When a prisoner claims that a prison

official’s use of force violated the Eighth Amendment’s ban on cruel and unusual

punishments, the “core judicial inquiry” is “whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (citing Whitley v. Albers, 475 U.S. 312

(1986)). The standard focuses on “the detention facility official’s subjective intent to

punish.” Cowart v. Erwin, 837 F.3d 444, 452 (5th Cir. 2016) (internal quotation marks

and citation omitted). “[Not] every malevolent touch by a prison guard gives rise to a

federal cause of action.” Hudson, 503 U.S. at 9. The Eighth Amendment prohibition

“necessarily excludes from constitutional recognition de minimis uses of physical force,

provided that the use of force is not of a sort repugnant to the conscience of mankind.”

Id. at 9-10 (internal citations and quotation marks omitted). Hudson, applying Whitley,

identified five factors relevant to the Court’s analysis: (1) the extent of injury suffered by

the inmate; (2) the need for application of force; (3) the relationship between that need

and the amount of force used; (4) the threat reasonably perceived by the responsible

officials; and, (5) any efforts made to temper the severity of a forceful response. Hudson,

7/13
503 U.S. at 7. Regarding injury to the inmate, the Supreme Court stated, “The absence

of serious injury is . . . relevant to the Eighth Amendment inquiry, but does not end it.”

Id. “[T]he extent of injury suffered by an inmate is one factor that may suggest ‘whether

the use of force could plausibly have been thought necessary’ in a particular situation, ‘or

instead evinced such wantonness with respect to the unjustified infliction of harm as is

tantamount to a knowing willingness that it occur.’” Id. (quoting Whitley, 475 U.S. at

321).

        In Wilkins v. Gaddy, 559 U.S. 34, 38 (2010), the Supreme Court reaffirmed

Hudson’s holding that courts must focus on the nature of force applied, rather than a

certain quantum of injury. The Court again rejected the notion that a plaintiff must show

“significant injury” or “serious injury” to prevail on an Eighth Amendment claim.

“Injury and force . . . are only imperfectly correlated, and it is the latter that ultimately

counts.” Id.; see Preston v. Hicks, 721 F. App’x 342, 344-45 (5th Cir. 2018) (“strain” to

plaintiff’s arm “falls within a de minimus category of force ‘of a character far less intense

and less calculated to produce real physical harm’”) (quoting Gomez v. Chandler, 163

F.3d 921, 924 (5th Cir. 1999)).

        Bangmon alleges that Lance knocked the tray from Bangmon’s hand “maliciously

and sadistically” and used “unnecessary excessive force” (Dkt. 1, at 5; Dkt. 4, at 2).

However, taking all of Bangmon’s allegations as true, the only “physical body contact”

between Lance and Bangmon occurred when Lance knocked the tray and therefore

“caused [Bangmon’s] hand to hit the steel hand rail,” which in turn caused swelling and

pain in his right hand. Dkt. 4, at 2; see Dkt. 1, at 5. Bangmon therefore alleges that

8/13
contact with the hand rail, rather than contact with Lance, caused the pain to his hand.

None of his filings allege that Lance used any additional force.

       Bangmon fails to state a claim upon which relief can be granted because he alleges

only a de minimus use of physical force, which is “exclude[d] from constitutional

recognition. See Hudson, 503 U.S. at 9-10. He alleges only that Lance “knocked” or

“smacked” a tray from his hand, causing his hand to be injured by its contact with a steel

rail. See, e.g., Dkt. 1, at 5, 10; Dkt. 4, at 2; Dkt. 26, at 1. Unreasonable or unnecessary

force, inadvertence, or good-faith error by a defendant does not suffice to show an Eighth

Amendment violation:

       It is obduracy and wantonness, not inadvertence or error in good faith, that
       characterize the conduct prohibited by the Cruel and Unusual Punishments
       Clause. . . . The infliction of pain in the course of a prison security measure,
       therefore, does not amount to cruel and unusual punishment simply because
       it may appear in retrospect that the degree of force authorized or applied for
       security purposes was unreasonable, and hence unnecessary in the strict
       sense.

Whitley, 475 U.S. at 319. See Hudson, 503 U.S. at 9 (“[Not] every malevolent touch by a

prison guard gives rise to a federal cause of action”); Cowart, 837 F.3d at 452 (Hudson

standard focuses on the defendant’s subjective intent to punish).3




3
        Bangmon’s allegations that Lance was verbally abusive and taunted him with profanity
also are insufficient to state an Eighth Amendment claim. See Siglar v. Hightower, 112 F.3d
191, 193 (5th Cir. 1997) (“verbal abuse by a prison guard does not give rise to a cause of action
under § 1983” in the absence of sufficient physical injury); see also White v. Gutierrez, 274 F.
App’x 349, at *1 (5th Cir. 2008) (“[v]erbal abuse and threatening language and gestures . . . do
not give rise to a cause of action under § 1983”).

9/13
        The Court notes that some of Bangmon’s allegations track language in Eighth

Amendment case authorities.         See, e.g., Dkt. 1, at 5 (alleging that Lance acted

“maliciously and sadistically”); id. at 10 (alleging that Lance applied force “out of bad

faith to cause Plaintiff harm” rather than a “good faith effort to maintain or restore

discipline”). These conclusory allegations are insufficient to prevent dismissal of his

complaint. Even if Bangmon could prove all facts he alleges in his filings, including that

Lance roughly knocked the tray from Bangmon’s hand and that Lance’s action was

unnecessary or improper, the facts would not support a determination that Lance violated

the Eighth Amendment under Hudson and the other authorities cited above.4                    He

therefore fails to state a claim upon which relief may be granted. See Iqbal, 556 U.S. at

678; Rogers, 709 F.3d at 407.

        The Court does not rely on the extent of Bangmon’s injury as a basis for dismissal

of this action because the judicial inquiry is focused on the amount of force used, rather

than the quantum of injury. See Wilkins, 559 U.S. at 38. However, the Court notes that

Bangmon’s allegations of swelling and pain in his right hand, which was treated at the

clinic with ice and painkillers, are consistent with a de minimus injury under controlling

authority. See Wilkins, 559 U.S. at 37-38 (noting that the “absence of serious injury” is

relevant to an Eighth Amendment claim and that an inmate who “complains of a push or

shove that causes no discernable injury almost certainly fails to state a valid excessive

force claim”) (internal quotation marks and citations omitted); Siglar, 112 F.3d at 193

4
      Plaintiff’s discovery requests for video surveillance footage from the incident therefore
are moot. Even if the video footage corroborated the facts as alleged by Plaintiff, he could not
demonstrate an unconstitutional use of excessive force by Lance.

10/13
(sore, bruised ear lasting three days was de minimis injury); Mosley v. White, 464 F.

App’x 206, 213 (5th Cir. 2010) (injuries of “momentary blindness, cuts and abrasions in

and around the eye, and an infected eye” were not constitutionally cognizable); Lee v.

Wilson, 237 F. App’x 965, 966 (5th Cir. 2007) (“busted lip” and headaches were de

minimus injuries in context because they were caused by the defendant’s closing of a

portal door which was “a reasonable attempt to maintain order”); Bradshaw v. Unknown

Lieutenant, 48 F. App’x 106, 2002 WL 31017404, at *1 (5th Cir. 2002) (burning eyes

and skin, twitching of eyes, blurred vision, irritation of nose and throat, and mental

anguish as result of chemical spray was de minimis injury).5

        Bangmon’s Eighth Amendment claim against Lance will be dismissed with

prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii).

        B.      Request for Emergency Relief

        Bangmon recently filed a motion for protective order (Dkt. 31) complaining that

he has been “targeted and harassed” by officials at the Stiles Unit. Specifically, he

alleges that a property room officer has confiscated his property, that law library officers

have deprived him of access to the restroom in order to retaliate against him, that officials

used excessive force against him in March 2019, and that officials delayed his access to

medical care.

        Plaintiff’s allegations regarding recent events at the Stiles Unit are irrelevant to his

Eighth Amendment claim against Lance in this civil action, which pertains to an incident

5
       Because the Court does not rely on Bangmon’s injury in reaching its holding, his
discovery requests for clinic photographs and other evidence to corroborate his allegations
regarding swelling and pain in his hand will be denied as moot.

11/13
at the Darrington Unit in 2016. To the extent he seeks to file supplemental pleadings

under Federal Rule of Civil Procedure 15(d), the Court denies the request. See Burns v.

Exxon Corp., 158 F.3d 336, 343 (5th Cir. 1998); Lowrey v. Beach, 708 F. App’x 194, 195

(5th Cir. 2018). All of Bangmon’s original claims have been dismissed, the supplemental

allegations are not germane to his original claims, and he could bring a separate lawsuit

to pursue any new claims. Additionally, the alleged events occurred at the Stiles Unit in

Jefferson County, which is in the Beaumont Division of the Eastern District of Texas. 28

U.S.C. § 124(c)(2). Therefore, any claims Plaintiff might bring against officials at the

Stiles Unit would be subject to dismissal for improper venue. See 28 U.S.C. § 1391(b),

§ 1406(a).   The Court in its discretion therefore denies leave to file supplemental

pleadings.

IV.     CONCLUSION

        For the reasons stated above the Court ORDERS that:

        1.    The complaint (Dkt. 1) filed by Plaintiff Bangmon is DISMISSED with
              prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim
              upon which relief may be granted.

        2.    The Attorney General’s motion to seal the Martinez report and its exhibits
              (Dkt. 23) is GRANTED.

        3.    Plaintiff’s motion for appointment of counsel (Dkt. 27) and motion to
              withdraw proposed order (Dkt. 38) are DENIED as moot.

        4.    Plaintiff’s discovery motions (Dkt. 28, Dkt. 37) are DENIED in part as
              moot and otherwise DENIED.

        5.    Plaintiff’s motions for discovery-related sanctions (Dkt. 29, Dkt. 30, Dkt.
              32) are DENIED.

        6.    Plaintiff’s motion seeking emergency relief against officials at the Stiles

12/13
              Unit (Dkt. 31) is DENIED.

        The Clerk will provide a copy of this order to the parties and to the Manager

of   the    Three-Strikes   List   for     the   Southern   District   of    Texas    at

Three_Strikes@txs.uscourts.gov.
                                            October 30th
        SIGNED at Galveston, Texas, on                                      , 2019.



                                          ___________________________________
                                              JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE




13/13
